
	

115 S2363 IS: Creating American Investment, Redevelopment, and Opportunity Task Force Act
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2363
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2018
			Ms. Duckworth (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish the Creating American Investment, Redevelopment, and Opportunity Task Force. 
	
	
		1.Short title
 This Act may be cited as the Creating American Investment, Redevelopment, and Opportunity Task Force Act.
 2.DefinitionsIn this Act: (1)Broadband Internet access serviceThe term broadband Internet access service has the meaning given the term in section 8.2 of title 47, Code of Federal Regulations, or any successor regulation.
 (2)CairoThe term Cairo means the city of Cairo, Illinois. (3)Covered StateThe term covered State means the State of Illinois.
 (4)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code.
 (5)Public housingThe term public housing has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
 (6)Relevant Federal entityThe term relevant Federal entity means— (A)the Department of Housing and Urban Development;
 (B)the Department of Agriculture; (C)the Department of Justice;
 (D)the Department of Education; (E)the Department of Veterans Affairs;
 (F)the Department of Labor; (G)the Department of Commerce;
 (H)the Department of Transportation; (I)the Department of Energy;
 (J)the Department of Health and Human Services; (K)the Department of the Interior;
 (L)the Environmental Protection Agency; (M)the Federal Emergency Management Agency;
 (N)the Small Business Administration; (O)the Federal Communications Commission;
 (P)the Delta Regional Authority; (Q)the Corporation for National and Community Service;
 (R)the Interagency Task Force on Agriculture and Rural Prosperity; (S)the Council of Economic Advisors;
 (T)the National Economic Council; (U)the Community Development Advisory Board; and
 (V)any other Executive agency that the President determines is appropriate. (7)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).
 (8)Task ForceThe term Task Force means the task force established under section 3(a). 3.Creating American Investment, Redevelopment, and Opportunity Task Force (a)EstablishmentThere is established a task force to be known as the Creating American Investment, Redevelopment, and Opportunity Task Force.
			(b)Duties
 (1)In generalThe Task Force shall— (A)establish a plan to carry out the goals described in paragraph (2); and
 (B)coordinate Federal efforts to carry out the plan described in subparagraph (A). (2)GoalsThe goals described in this paragraph are—
 (A)identifying existing public housing in Alexander County, Illinois; (B)building new affordable housing in Alexander County, Illinois;
 (C)recruiting investment in affordable housing in Alexander County, Illinois; (D)expanding and repairing infrastructure in Cairo, while prioritizing safety and access to interstate commerce, through methods such as—
 (i)installing and improving street lights; (ii)improving roads and sidewalks;
 (iii)removing lead piping and implementing safe and sanitary piping;
 (iv)introducing— (I)municipal broadband Internet access service; and
 (II)other modern improvements to rural infrastructure; (v)ensuring affordable access to public utilities, including power, water, and sewage; and
 (vi)assessing flood insurance rate maps in order to ensure safety in Cairo and allow for proper urban planning to encourage future economic investment;
 (E)spurring public and private investment targeted at economic growth and bringing industry employers to Cairo;
 (F)assisting small business concerns in Cairo by— (i)examining present barriers that small business concerns in Cairo face;
 (ii)establishing short-term and long-term goals to encourage growth of small business concerns and prosperity in Cairo; and
 (iii)assisting small business concerns in Cairo to leverage Federal, covered State, and private funding; (G)in partnership with covered State and local schools, universities, community colleges, and other relevant organizations, creating opportunities for residents of Cairo to obtain education, technical training, and employment counseling; and
 (H)encouraging covered State and local participation in and gathering local input on the creation and implementation of programs related to the plan described in paragraph (1)(A).
 (3)Consultation with covered State and local agencies and stakeholdersIn carrying out the duties described in paragraph (1), the Task Force shall consult regularly with— (A)the Attorney General of the covered State;
 (B)covered State and local agencies;
 (C)organizations that provide services for veterans; and (D)consumer advocates.
					(c)Membership
				(1)Members
 (A)In generalThe Task Force shall consist of each of the heads, or the designee of the head, of each of the relevant Federal entities.
 (B)DesigneesA designee of a head of a relevant Federal entity under subparagraph (A) shall be an official of that relevant Federal entity who, in that capacity, exercises significant decision-making authority for oversight or investigatory activities and responsibilities related to any of the goals described in subsection (b)(2).
 (2)ChairpersonThe Secretary of Housing and Urban Development, or the designee of the Secretary of Housing and Urban Development, shall serve as the Chairperson of the Task Force.
				(d)Meetings
 The members of the Task Force shall meet regularly, but not less than once during each quarter of each fiscal year, to carry out the duties described in subsection (b)(1).
			(e)Reports
 (1)In generalNot later than 6 months after the date of enactment of this Act, and each year thereafter, the Task Force shall submit to Congress a report that includes—
 (A)for the year for which the report is submitted, an accounting of— (i)any action by the Federal, covered State, or local government to carry out the plan described in subsection (b)(1)(A); and
 (ii)any award of Federal funding for a project in Cairo, including information relating to— (I)the amount of the award;
 (II)the purpose of the award; (III)the beneficiary of the award; and
 (IV)the manner in which the award was used; (B)a description of any partnerships created as a result of the activities of the Task Force, including partnerships involving—
 (i)Federal agencies; (ii)covered State and local governments;
 (iii)investors; and (iv)nonprofit and public service organizations;
 (C)information relating to, as a result of the Task Force— (i)the number of jobs created;
 (ii)the number of businesses started; (iii)the amount of public housing provided to individuals in Cairo;
 (iv)the industries recruited to assist in carrying out the plan described in subsection (b)(1)(A);
 (v)benefits that have arisen in the region in which Cairo is located; and (vi)housing vacancies in Cairo; and
 (D)for the year following the date of submission of the report— (i)a description of the goals, priorities, and anticipated actions of the Task Force, local participants in programs related to the plan described in subsection (b)(1)(A), and partners of the Task Force; and
 (ii)a detailed implementation plan for the goals, priorities, and anticipated actions described in clause (i).
 (2)Public accessThe report described in paragraph (1) shall be made available to the public in a manner that is easily accessible to stakeholders.
 (f)Task force supportThe head of each relevant Federal entity shall ensure appropriate staff and officials of that relevant Federal entity are available to support any Task Force-related work of that relevant Federal entity.
